Title: To Alexander Hamilton from William S. Smith, 14 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade Jany. 14th. 1800
          
          I have the honor to acknowledge the receipt of your Letter of the 13th. I will make the necessary examination, into the question, stated relative to the 11th. Regt. and report immediately
          I have the Honor to be With great respect Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo. &c
          
        